Citation Nr: 1542196	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  10-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist ganglion cyst.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 30 percent for anxiety disorder, not otherwise specified, with posttraumatic stress disorder (a psychiatric disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1999 to September 2003 and from September 2004 to March 2008.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court). 

These matters were originally before the Board on appeal from a December 2008 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for tinnitus and a left wrist ganglion cyst and granted service connection for a psychiatric disability, rated 0 percent.  An interim (October 2009) rating decision granted a 10 percent rating for the psychiatric disability.  An interim (August 2014) rating decision increased the rating for the psychiatric disability to 30 percent, effective July 7, 2009.  These matters were previously before the Board in March 2014, when they were remanded for additional development, and in November 2014, when the Board denied the service connection claims on appeal and granted a 30 percent (but no higher) rating for the psychiatric disability throughout the period under consideration.  The Veteran appealed that decision to the Court, resulting in a July 2015 Joint Motion for partial Remand (JMR) by the parties.  (He did not present argument related to that portion of the November 2014 Board decision that denied service connection for a right foot disability).  A July 2015 Court Order dismissed the Veteran's appeal of service connection for a right foot disability and remanded the remaining matters for compliance with instructions in the JMR. 

[The Veteran perfected appeals with respect to claims of service connection for cervical strain, bilateral hearing loss, positive hepatitis B antibody test, testicular atrophy, and a right foot injury, which were also denied in the December 2008 rating decision on appeal.  The March 2014 Board decision granted the Veteran service connection for cervical strain and denied service connection for bilateral hearing loss and positive hepatitis B antibody test; those claims were not appealed further.  An August 2014 rating decision granted service connection for a left testicle disability, and the Board's November 2014 decision granted service connection for a right testicle disability.  As noted above, the Court dismissed the Veteran's appeal with respect to a right foot disability.  Consequently, those issues are not before the Board.]

The previous Board decisions and remands were by a Veterans Law Judge other than the undersigned.  The case has been reassigned to the undersigned.  The Veteran's record is now in the jurisdiction of the St. Petersburg, Florida, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

Left Wrist Ganglion Cyst

In the July 2015 JMR, the parties agreed that VA did not provide an adequate examination to assess the Veteran's left wrist ganglion cyst.  The parties noted two errors with the May 2014 VA examination.  First, VA ordered a wrist (i.e. joint) examination, but the examiner noted that it should have been a skin examination.  Second, the examiner found that the ganglion cyst had resolved, but did not specify when such resolution had occurred, i.e., whether it resolved during the pendency of the claim (such that service connection might be warranted, despite the otherwise absence of a current disability).  Under the terms of the JMR, remand is required to obtain a VA skin exam to consider whether the Veteran had a left wrist ganglion cyst at any point during the pendency of his claim.

Tinnitus

Regarding the claim of service connection for tinnitus, the Veteran seeks consideration under the relaxed evidentiary requirement in 38 U.S.C.A. § 1154(b) (presumptions afforded veterans who served in combat).  The threshold matter therefore is whether or not he is entitled to consideration of his claim under § 1154(b).  

In its November 2014 decision the Board found that the Veteran did not serve in combat.  In the July 2015 JMR, the parties agreed that the Board's statement of reasons and bases was inadequate with respect to that determination.  Upon review of the record, the Board finds that additional development is needed to clarify discrepancies in the record and determine whether the Veteran served in combat (and is entitled to the presumptions afforded under 38 U.S.C.A. § 1154(b)).

The Veteran's DD Form 214 from his first period of service (Air Force, September 1999 to September 2003) lists his military occupational specialty (MOS) as security and documents 10 years, 21 days of foreign service, location unspecified.  His service treatment records from that period include records of treatment received in foreign settings and pre-/post-deployment questionnaires suggesting deployment to Saudi Arabia (see, e.g., February 2001 predeployment questionnaire and April 2001 record of treatment); Uzbekistan (see, e.g., February 2003 postdeployment questionnaire (noting deployment March - July 2002); and Jordan (see, e.g., May 2003 record of treatment).  The Veteran has asserted that he was in proximity to an improvised explosive device (IED) detonation while stationed in Uzbekistan (see, e.g., May 2008 VA audiology examination) and received rifle fire in Jordan (see, e.g., January 2007 STR).  However, his Air Force DD Form 214 does not document combat experience (i.e., there are no combat awards or evidence of hazardous duty pay), his personnel records from this period of service are not in the record, and there is otherwise no description of his duties during this time period to support his assertion that he served in combat.  

The Veteran's DD Form 214 from his second period of service (Army, September 2004 to March 2008) lists his MOS as infantryman and does not document any foreign service.  However, during service, he reported that his MOS was supply specialist, and that he was deployed to Iraq for 2 months (September and October 2006), where he was regularly exposed to indirect gunfire and engaged in combat.  (See, e.g., March 2007 STR, June 2007 STR, February 2012 VA treatment record; and June 2012 VA treatment record.)  The Veteran has asserted variously that he was evacuated after 2 months, either due to his mental health (see, e.g., March 2012 VA treatment record), a non-psychiatric reason (see, e.g., March 2007 STR) or due to his wife's health (see, e.g., November 2006 STR).  However, the Veteran's Army DD Form 214 does not document combat (i.e., there are no combat awards or evidence of hazardous duty pay).  His personnel records from this period of service are in the record; there is no corroboration of his alleged deployment (or of an emergency evacuation from the theater), and there is otherwise no description of his duties during this time period to support his assertion that he served in combat.  (The Board acknowledges that there is an August 2006 predeployment questionnaire, but has found no confirmation that he was actually deployed.)  

The Veteran has also reported that he was deployed to Pakistan, Afghanistan, Kuwait, and Russia; was almost shot by a sniper; and heard mortars and machine gun fire.  (See, e.g., October 2006 STR and June 2012 VA treatment record).  There is no evidence in the materials currently in the record to support that he was deployed to those locations.  

Notably, it appears that the Veteran's complete service personnel files have not been obtained.  A portion of the Veteran's Army personnel file is in the record, but there is no record of his unit assignments.  The Veteran's Air Force personnel file is not associated with the record.  Given his allegations of deployments to combat zones, and his assertions of exposure to combat-like experiences (including criminal or terrorist activity) in non-combat-zones (e.g., IED explosion in Uzbekistan, coming under fire in Jordan) these records are critical evidence, and exhaustive development for the records on remand is necessary.  

Following development for all available records (if any records sought are unavailable, the RO must obtain a negative response to that effect from the service department), the RO must make a formal finding regarding whether or not the Veteran engaged in combat (upon referral to the Joint Services Records Research Center (JSRRC), as deemed necessary, to corroborate the Veteran's accounts, particularly with respect to the claimed IED explosion in Uzbekistan and his coming under fire in Jordan).




Psychiatric Disability

In the July 2015 JMR, the parties agreed that the Board failed to account for certain favorable evidence, to include reports of hearing voices (see, e.g., October 2007 STR) and memory impairment (see, e.g., May 2008 VA examination and March 2012 VA treatment record), symptoms that may reflect impairment exceeding that contemplated by a 30 percent rating.  

Upon review of the record, the Board notes reference to treatment records that are not presently associated with the Veteran's record.  The Board notes that psychiatric treatment records from the Augusta VAMC appear to have been previously associated with the record, as they were cited in prior adjudications, (see, e.g., August 2014 Supplemental Statement of the Case (citing review of Augusta VAMC treatment records from February 2008 through February 2012)), and referred to by subsequent treatment providers at the Gainesville VAMC (see, e.g., June 2012 VA treatment record (noting last seen in May 2011 at the Augusta VAMC)).  However, the Augusta VAMC treatment records are not presently associated with the Veteran's record.  VA treatment records are constructively of record, and the Augusta VAMC records must be associated with the record on remand.  

The Board further notes that the Veteran received inpatient psychiatric treatment shortly before his separation from service (in November 2006, December 2006, and February 2007), and also sought private outpatient treatment from "Army One Stop" and private treatment providers in Pinehurst, Florida, and at Fayetteville Life Center (see October 2007 and June 2007 STRs).  He failed to appear for VA psychiatric examinations scheduled in 2008 and 2009, and did not receive such examination until May 2014.  Records of psychiatric treatment prior to his separation from service may contain evidence relevant to the initial rating assigned for his psychiatric disability and must be sought on remand.  Notably, private records cannot be secured without his cooperation.  The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.
Finally, the most recent treatment records in the Veteran's record are dated in December 2013 and document a medication being prescribed for the Veteran's psychiatric disability.  Presumably the prescription is being renewed based on periodic clinical evaluations (and reports of any since then must be secured).  The Veteran has also reported receiving counseling at a Vet Center.  (See June 2012 VA treatment record).  As noted above, VA treatment records are constructively of record and are pertinent evidence in a claim for increase.  Consequently any such existing records must be sought on remand.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain private treatment records from "Army One Stop," "Fayetteville Life Center," and the provider in Pinehurst, Florida.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and afford him opportunity to complete it. 

If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. §  3.158(a).

2.  The AOJ must secure for the record complete copies of all VA evaluations and treatment the Veteran has received for the disabilities at issue herein at the Augusta VAMC and since December 2013.  If any such records are unavailable, the reason must be noted for the record (and the Veteran should be so notified).

3.  The AOJ should arrange for exhaustive development to obtain the Veteran's complete service personnel records for both periods of service.  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

4.  Then, the AOJ should make a formal finding for the record as to whether or not the Veteran served in combat, as alleged, and is entitled to consideration of his service connection for tinnitus claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b) (outlining the evidence that supports the determination).  In connection with this finding the AOJ should elicit from the Veteran all necessary identifying information, and request that JSRRC (or another appropriate official military agency) verify (if not established as part of the development ordered above) the Veteran's specific assertions of being in proximity to an IED explosion while stationed in Uzbekistan (in March - July 2002), coming under fire in Jordan, being deployed to Iraq (September - October 2006) and being evacuated from Iraq on an emergency basis, and being deployed to Afghanistan and Pakistan.   

5.  The AOJ should also arrange for the Veteran to be examined by a dermatologist to determine the presence, nature and likely etiology of his claimed left wrist ganglion cyst.  The record must be reviewed by the examiner in conjunction with the examination.  Based on interview and examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran currently have a left wrist ganglion cyst?

(b)  If so, please identify the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in or aggravated by (increased in severity during) service?

(c)  If not, please opine as to when the left wrist ganglion cyst resolved (Did it resolve prior to, or during, the pendency of the instant claim, i.e., after his March 2008 discharge from active duty).  If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found based on the evidence of record and current medical knowledge.

The examiner must include rationale with all opinions, citing to supporting clinical data/medical literature as appropriate.

6.  The AOJ should review all additional evidence and information received, arrange for any further development suggested by such evidence (e.g., a VA examination), and then then review the entire record and readjudicate the remaining claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

